Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is in response to the amendments filed on 10/28/2022 in which claims 1, 6, 10-12, 14-15, 33 , 38-40 are pending, of which Claims 1 and 10 has been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
 
Response to Arguments
Applicant's Argument: 
Modifying the insulated liner McCormick based on the teaching of Erickson would seemingly destroy the intended function of the insulated liner, McCormick at Col. 2, lines 41-53. Affixing the panels 46 to one another is critical to maintaining an insulated thermal barrier to retain the heat radiated from the user's head. Id. at Col. 3, lines 2-3.
Examiner’s Reply: 
Applicant argument was considered, however the examiner disagree with the applicant argument because McCormick in the recited disclosure by the applicant (i.e. Col. 2, lines 41-53) clearly discloses the word “alternatively”, McCormick does not exclude anywhere in the teachings that the panel is attached only at the perimeters of the triangle three sides. In addition, the modification does not destroy the McCormick teaching because the padding layer of Erickson will still provide insulation characteristics to the device because it is an extra layer in addition to the inner and outer layers of the triangle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 6, 10-12, 14-15, 33 and 38-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over McCormick (U.S. Patent No. 6,112,332) in view of Mitchell (U.S. Patent No. 4,627,114) and Erickson et al. (U.S. Pub. No. 2010/0083423 A1).


    PNG
    media_image1.png
    589
    419
    media_image1.png
    Greyscale


Regarding claim 1, 33 and 38, McCormick discloses a head guard (Figs. 3-5 identifier 44), comprising: 
a plurality of triangular multi-layered sidewalls (Figs. 3-5 identifier 46) to which the one of the plurality of the sidewalls (46) is sewn at stitching or seam (54) as shown in Fig. 3, comprising a first and second triangular multi-layered sidewalls for example the tot and an adjacent one having a first portion defined by stitch line (54) as clearly shown in Fig. 4, wherein the plurality of multi-layered sidewalls (46) are sewn at stitching lines (54) to collectively form a dome (See Fig. 3), wherein the dome defines a circular opening (40) adapted to receive a head of a wearer, and wherein each of the plurality of triangular multi-layered sidewalls which comprises the first and second multi-layered sidewalls (46) comprises: 
an inner/lower fabric layer (Fig. 5 identifier 64) made of nylon (Col. 2, line 67), 
an outer/upper fabric layer (Fig. 5 identifier 64) made of nylon (Col. 2, line 67), wherein perimeters of the inner stretchable fabric layer and the outer stretchable fabric layer are sewn at stitching line (54) and edge (58) is also sewn (Col. 2, lines 48-57) which was interpreted as the triangular panels are sewn at perimeters of all three sides making the pocket in-between a fully enclosed pocket as clearly shown in Figs. 3-5;
the inner and outer fabric layers are made of nylon of which an ordinary skilled in the art would recognize that it is stretchable (capable to stretch) to a degree, for example nylon stockings, in order to provide better fit, it is noted that  applicant did not disclose the level of the claimed stretchability therefore the material of the prior art is capable to perform the claimed function, it is also disclosed in Col. 2, lines 19-20 the use of an elastic band to adjust the size of the cap therefore it will be able to substantially maintain the position of the head guard relative to the head of the wearer as evident by the applicant specification as originally filed (See Para. 0035, lines 4-6);
a side padding layer (62) positioned/sandwiched in between the inner stretchable fabric layer (64) and the outer stretchable fabric layer (64) wherein the padding layers are laminated with the inner and outer stretchable fabric layers as clearly shown in Fig. 5 and it is flexible because it bends to create a dome (See Fig. 3), the side padding layer (62) being attached to both the inner stretchable fabric layer and the outer stretchable fabric layer (64) because all layers are joined together by stitching (Col. 3, lines 4-7 see for example stitch line 52), wherein the side padding layer (62) comprises an insulation material (Col. 2, lines 62-64) which was considered as the padding material because it is an extra layer of protection, Figs. 3-4 illustrates that the padding layers are unitary when the layers are all assembled as clearly shown. it is also noted that the padding layer is non-removably positioned within the pocket because the sidewalls (triangular panels) are sewn on all sides as described above, it is noted that the side padding layer (62) is attached to both the inner and outer fabric layers by mere touching when the cap is worn and compressed on the wearer’s head at locations other than the seams as partially shown in Fig. 5; and 
wherein the head guard (44) that comprises the inner and outer stretchable fabric layers is capable to stretch (stretchable) between a relaxed configuration (See Fig. 3) and an expanded configuration when worn upon a head of a wearer because an ordinary skilled in the art would recognize that the head guard will stretch to a degree when being worn to provide better fit on the head of the wearer, the recitation “is maintained due…fabric layer” was considered as functional, the device of the prior art discloses substantially all of the structural elements including stretchable inner and outer fabric layer therefore the headgear of the prior art is fully capable to perform the claimed function of being maintained on the head of the wearer due to the expanded configuration of the stretchable inner and outer fabric layer. 
It is noted that the limitation “stretchable” is considered as being capable to stretch, as long as the material is capable to stretch to a degree, it will read on the claimed limitation.
The side padding layer (62) is composed of any material that has a high "R value," i.e. high heat retention capability. One preferred insulating material is manufactured by du Pont under the tradename "Hollofil" (Col. 2, lines 60-63).
McCormick does not disclose open-cell materials.
Mitchell teaches yet another head cover wherein the side padding (45) is made of PORON which is Polyurethane foam (Col. 5, lines 55-59). PORON is an open-cell and a rate dependent padding material as evident by applicant original specification para. 0051. 
It is obvious to the ordinary skilled in the art at the time the invention was made to provide the head covering of McCormick as taught by Mitchell in order to enhance protection and ventilation to the wearer. Furthermore, providing an open-cell rate dependent padding material is a mere substitution of a well-known material with another;
wherein each of the plurality of multi-layered sidewalls (46) has a substantially triangular outline (See Figs. 3-4). 
McCormick and Mitchell discloses plurality of open-cell side padding layer.
They do not disclose that the open-cell side padding layer of the first of the plurality of multi-layered sidewalls is discontinuous, non-contacting, unattached, and spaced apart from the open-cell side padding layer of an adjacent second of the plurality of multi-layered sidewalls.
Erickson et al. “Erickson” teaches yet another head guard (10) having plurality of side padding layer of the first (Fig. 4 identifier 14) of the plurality of multi-layered sidewalls (See Figs. 1-3 for example 14,16) is discontinuous, non-contacting, unattached, and spaced apart from the side padding layer of an adjacent the adjacently attached second (16) of the plurality of multi-layered sidewalls (14, 16) which is clearly shown in Fig. 4 as being discontinuous, non-contacting, unattached, and spaced apart by seam such as seam (22). 
It is obvious to the ordinary skilled in the art at the time the invention was made to provide the head guard of McCormick and Mitchell with plurality of side padding layers that a first and a second adjacently one of the plurality of the side padding layers are discontinuous, non-contacting, unattached, and spaced apart from one another which enhances flexibility, breathability and provide the option to replace a damaged one instead of replacing the entire padding layer.

Regarding claim 6, McCormick as modified by Mitchell discloses a head guard wherein the side padding layer (62) of each of the plurality of multi-layered sidewalls (46) has obviously to the ordinary skilled in the art a substantially the same shape as the sidewalls (46) in order to provide complete coverage and protection to the wearer therefore the open cell side padding layer (62) has triangular outline and wherein the side open cell padding layer (62) is attached using adhesive because it is disclosed that the panels are glued together (Col. 2, lines 52-54) which was considered as adhesive.  

Regarding claims 10-12 and 39-40, McCormick discloses a head guard (Figs. 3-5 identifier 44), comprising:
a first triangular multi-layered sidewall (See annotated Fig. A above), a second triangular multi-layered sidewall (See Fig. A) and a third triangular sidewall (See Fig. A), wherein a first portion of the first triangular multi-layered sidewall (See Fig. A) is sewn to a first portion of the second triangular multi-layered sidewall at stitching lines (54) to collectively form at least a portion of a dome as shown in Fig. A, wherein the portion of the dome defines at least a portion of a circular opening (40) capable to receive a head of a wearer, and wherein each of the first and second triangular multi-layered sidewalls (See Fig. A) ) to which the one of the plurality of the sidewalls, ie. first, second, third…sixth panels (46) is sewn at stitching seam (54) as shown in Fig. 3, comprises: 
an inner/lower fabric layer (Fig. 5 identifier 64) made of nylon (Col. 2, line 67), 
an outer/upper fabric layer (Fig. 5 identifier 64) made of nylon (Col. 2, line 67);
the inner and outer fabric layers are made of nylon of which an ordinary skilled in the art would recognize that it is stretchable (capable to stretch) to a degree, for example nylon stockings, in order to provide better fit, it is noted that  applicant did not disclose the level of the claimed stretchability therefore the material of the prior art is capable to perform the claimed function, it is also disclosed in Col. 2, lines 19-20 the use of an elastic band to adjust the size of the cap therefore it will be able to substantially maintain the position of the head guard relative to the head of the wearer as evident by the applicant specification as originally filed (See Para. 0035, lines 4-6);
wherein the inner stretchable fabric layer and the outer stretchable fabric layer are sewn at stitching line (54) and edge (58) is also sewn (Col. 2, lines 48-57) which was interpreted as the triangular panels are sewn at a perimeter of the inner and outer fabric layers of all three sides of the triangle making the pocket in-between a fully enclosed pocket as clearly shown in Figs. 3-5; and
  a side padding layer (62) attached/positioned within the pocket (See Fig. 5 and Col. 3, lines 4-7), the side padding layer (62) comprising an insulation material (Col. 2, lines 62-64) which was considered as the padding material because it is an extra layer of protection, it is also noted that the padding layer is non-removably positioned within the pocket because the sidewalls (triangular panels) are sewn on all sides as described above, it is noted that the side padding layer (62) being attached to both the inner stretchable fabric layer and the outer stretchable fabric layer (64) because all layers are joined together by stitching (Col. 3, lines 4-7); and 
wherein the head guard (44) that comprises the inner and outer stretchable fabric layers is capable to stretch (stretchable) between a relaxed configuration (See Fig. 3) and an expanded configuration when worn upon a head of a wearer because an ordinary skilled in the art would recognize that the head guard will stretch to a degree when being worn to provide better fit on the head of the wearer, the recitation “is maintained due…fabric layer” was considered as functional, the device of the prior art discloses substantially all of the structural elements including stretchable inner and outer fabric layer therefore the headgear of the prior art is fully capable to perform the claimed function of being maintained on the head of the wearer due to the expanded configuration of the stretchable inner and outer fabric layer;
it is noted that all triangular sidewalls (46) have the same structure of a padding layer positioned in a pocket between an inner and outer fabric layers (See Fig. 5), therefore the first, second and third sidewalls have the same structure;
wherein the third multi-layered (See Fig. A) is sewn to the second triangular multi-layered sidewall at stitching line (54). 
It is noted that the limitation “stretchable” is considered as being capable to stretch, as long as the material is capable to stretch to a degree, it will read on the claimed limitation;
the side padding layer (62) is composed of any material that has a high "R value," i.e. high heat retention capability. One preferred insulating material is manufactured by du Pont under the tradename "Hollofil" (Col. 2, lines 60-63).
McCormick does not disclose open-cell materials.
Mitchell teaches yet another head cover wherein the side padding (45) is made of PORON which is Polyurethane foam (Col. 5, lines 55-59). PORON is an open-cell and a rate dependent padding material as evident by applicant original specification para. 0051. 
It is obvious to the ordinary skilled in the art at the time the invention was made to provide the head covering of McCormick as taught by Mitchell in order to enhance protection and ventilation to the wearer. Furthermore, providing an open-cell rate dependent padding material is a mere substitution of a well-known material with another;
wherein each of the plurality of multi-layered sidewalls (46) has a substantially triangular outline (See Figs. 3-4). 
McCormick and Mitchell discloses plurality of open-cell side padding layer.
they do not disclose that the open-cell side padding layer of the first of the plurality of multi-layered sidewalls is discontinuous, non-contacting, unattached, and spaced apart from the open-cell side padding layer of an adjacent the second of the plurality of multi-layered sidewalls.
Erickson et al. “Erickson” teaches yet another head guard (10) having plurality of side padding layer of the first (Fig. 4 identifier 14) of the plurality of multi-layered sidewalls (See Figs. 1-3 for example 14,16) is discontinuous, non-contacting, unattached, and spaced apart from the side padding layer of an adjacent the adjacently attached second (16) of the plurality of multi-layered sidewalls (14, 16) which is clearly shown in Fig. 4 as being discontinuous, non-contacting, unattached, and spaced apart by seam such as seam (22). 
It is obvious to the ordinary skilled in the art at the time the invention was made to provide the head guard of McCormick and Mitchell with plurality of side padding layers that a first and a second adjacently one of the plurality of the side padding layers are discontinuous, non-contacting, unattached, and spaced apart from one another which enhances flexibility, breathability and provide the option to replace a damaged one instead of replacing the entire padding layer.
 
Regarding claim 14, McCormick discloses a head guard further comprising an elastic band (30) (Col. 2, lines 18-19) coupled to the first triangular multi-layered sidewall and the second triangular multi-layered sidewall (See Fig. 2A) and positioned proximate to the circular opening of the dome (40) (See Fig. 2A). 

Regarding claim 15, McCormick as modified by Mitchell discloses a head guard wherein the open cell side padding layers (62) of each of the first and second triangular multi-layered sidewalls (See Fig. A) has obviously to the ordinary skilled in the art a substantially the same shape as the sidewalls (46) in order to provide complete coverage and protection to the wearer therefore the padding layer (62) are substantially triangular and are sewn into the respective pockets at stitching lines (54), it was also explained above that the side padding are stitched or sewn to the inner and outer fabric layers (See above). 

Conclusion
The prior art made of record and not relied upon is considered (See previous PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/           Primary Examiner, Art Unit 3732